      Case 1:21-mj-00050-PJG ECF No. 11, PageID.27 Filed 02/03/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,
                                                             Hon. Phillip J. Green
 v.
                                                             Case No. 1:21-mj-00050
 BRANDON WAYNE PEARSON,

       Defendant.
 ________________________________/

                             ORDER OF DETENTION

        This matter is before the Court on the government’s motion for pretrial

detention.    Defendant has been charged in a Criminal Complaint with felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1), possession with intent to

distribute 5 grams or more of crystal methamphetamine in violation of 21 U.S.C. §

841(b)(1)(B)(vii), and possession of firearm in furtherance of a drug trafficking crime

in violation of 18 U.S.C. § 924(c). Given that probable cause was found in the

preliminary hearing and the nature of the charges, there is a statutory rebuttable

presumption in favor of detention.

        The government sought defendant’s detention on the basis the he is a danger

to the community, 18 U.S.C. § 1342(f)(1), and that he poses a risk of non-appearance,

18 U.S.C. § 3142(f)(2)(A).    The Court conducted a hearing on February 2, 2021, at

which defendant was represented by counsel.

        Having considered the information presented at the hearing, the parties’ oral
   Case 1:21-mj-00050-PJG ECF No. 11, PageID.28 Filed 02/03/21 Page 2 of 2




submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record the Court finds that defendant has rebutted the presumption of

detention regarding risk of non-appearance, but not as to danger to the community.

The Court also finds, as explained on the record, that the government has sustained

its burden by clear and convincing evidence that he is a danger to the community.

Further, the Court finds that there is no condition or combination of conditions of

release that will ensure the safety of the community. Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on February 2, 2021.


                                                     /s/ Phillip J. Green
                                                    PHILLIP J. GREEN
                                                    United States Magistrate Judge




                                         2
